DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 8, 9, 11, 12, 13, 54, 58, 59, 60, 61, 62, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0014041) in view of Janardhan et al. (US 9,118,814) in view of Bowra et al. (US 2008/0310814) in view of De Lange  et al. (US 2008/0008455).

Regarding claim 1, Chen teaches a method for performing enhance trick-play functions, the method comprising: 

receiving metadata describing at least one stream of a video content item, 
(In Chen ¶0156 the client device receives the master manifest file.)
the metadata including frame address information specifying locations of specific video frames within the stream and a jump point indicating a likely location at which a trick-play may be activated; 
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments. In ¶0056 components for trick play mode, including the timecodes and "playback" locations for the key frames of the video file, in the master manifest file, or the content server can generate a key frame only manifest file listing the components for trick play mode. In anticipation of or in response to a user entering a trick play mode function, the video player uses the manifest file to begin making calls for key frames in order to display the key frames to the user to browse through the video content.)

based on streaming video content from at least the one stream, maintaining a normal buffer window of continuous video content for the video content item; 
(In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming. In ¶0148 the playlist consist of a number of segments to be played. As each segment is played, a replacement segment is added to the buffer.)

playing the video content item in a normal playback mode using the normal buffer window. 
(In Chen ¶0148 the playlist consist of a number of segments to be played. As each segment is played, a replacement segment is added to the buffer.)

Chen does not teach maintaining, within a buffer, a normal buffer window; a boundary of the continuous video content maintained ahead of a moving playback position while in the normal playback mode; based at least on the frame address information, the trick-play window buffering, for a portion of the video content item outside of the normal buffer window, only a subset of video frames selected from available video frames in that portion; and during a trick-play operation, while the moving playback position is moving through the portion outside of the normal buffer window, playing the video content item in a trick-play playback mode using video frames only from the buffered subset.

However, Chen in view of Janardhan teaches
maintaining, within a buffer, a normal buffer window;
(Janardhan Fig 3 #319 depicts a video file buffer, Fig 3 #324 depicts a playback window within the video file buffer. See C6 L15-38.)

a boundary of the continuous video content maintained ahead of a moving playback position; 
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments ahead of the playback window.)

based at least on the frame address information, selecting a subset of video frames for buffering in the trick-play window within the buffer, for a portion of the video content item outside of the normal buffer window, based on performance metrics indicative of streaming performance of the video content item; and 
(In Chen ¶0149 the key frame manifest can be delivered in a sparse format where a reduced number of key frames selected from the entire manifest (subset) are provided. Where every Nth key frame is provided, or the key frame associated with every Nth time interval are provided. In ¶0150 sparse format delivery may be adjusted according to network conditions (performance metrics). Where the network may limit key frame manifest size so as to ensure user experience and reduce network congestion on overhead, etc. In ¶0151 when a user enters the rewind command, rewind key frames are loaded into a buffer, and when a user enters the fast forward command, forward key frames are loaded into a buffer. In ¶0152 when the key frame corresponds to a portion of video content that is outside the current manifest file, the user device requests a new manifest file listing the needed key frames.)
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments behind and ahead of the playback window. See C6 L15-38. C11 L51-66 discloses using chunks of pre-buffered key frames to fulfill a seek operations.) Notes Janadhan’s portions outside of the normal window are explicitly buffered.)

during a trick-play operation, while the moving playback position is moving through the portion outside of the normal buffer window, playing the video content item in a trick-play playback mode using video frames only from the selected subset.
(In Chen ¶0149 the key frame manifest can be delivered in a sparse format where a reduced number of key frames selected from the entire manifest (subset) are provided. Where every Nth key frame is provided, or the key frame associated with every Nth time interval are provided. In ¶0150 sparse format delivery may be adjusted according to network conditions (performance metrics). Where the network may limit key frame manifest size so as to ensure user experience and reduce network congestion on overhead, etc. In ¶0151 when a user enters the rewind command, rewind key frames are loaded into a buffer, and when a user enters the fast forward command, forward key frames are loaded into a buffer. In ¶0152 when the key frame corresponds to a portion of video content that is outside the current manifest file, the user device requests a new manifest file listing the needed key frames.)
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments behind and ahead of the playback window. See C6 L15-38. C11 L51-66 discloses using chunks of pre-buffered key frames to fulfill a seek operations.)  
Notes Janadhan’s portions outside of the normal window are explicitly buffered.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen and Janardhan, so that the anticipated trick mode operations of Chen are buffered in Janardhan’s prefetching window, so as to provide short start up delay, and provide a higher percentage of data received before its scheduled playback deadline, further avoiding data starvation, as taught by Janardhan C2 L36-49, indication an enhanced user experience.

The combination of Chen and Janardhan does not explicitly teach creating a trick play window buffer, wherein the trick-play window is created in response to determining that the jump point indicated by the metadata is within a threshold temporal distance from the moving playback position.

However, Bowra teaches creating a trick play window buffer, wherein the trick-play window is created in response to determining that the jump point indicated by the metadata is within a threshold temporal distance from the moving playback position. 
(In Bowra ¶0037 the seek prediction and buffer management module, while buffering data associated with the current playback position, also request media data associated with one or more predicted seek points (jump points) and then buffer the data. Where the seek prediction and buffer management module buffers of a few seconds of media data at a next forward seek point, in addition to maintaining a sufficient buffer of media data at the current playback location.  And the seek prediction and buffer management module buffers of a few seconds of media data at three nearest forward seek points (threshold), in addition to maintaining a sufficient buffer of media data at the current playback location.)
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments behind and ahead of the playback window. See C6 L15-38. C11 L51-66 discloses using chunks of pre-buffered key frames to fulfill a seek operations.)  
Note: As the main playback window is shifted so would the trick play window, as they are taught to maintain a temporal relationship such as three nearest seek points, or a particular number of seconds outside the current playback location.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen, Janardhan and Bowra, so that the buffers of Janardhan can be actively loaded and maintained based metrics of the system as taught by Bowra, which strategically uses available bandwidth and ensures the user experiences less or no lag time upon using seek commands, as taught by Bowra ¶0035, ¶0037.

The combination of applied art does not teach a trick-play window that extends the boundary of the buffer window to incorporate the trick play window.  

However, De Lange teaches a trick-play window that extends the boundary of the buffer window to incorporate the trick play window.  
(In De Lange ¶0019 to accommodate for certain jumping forward and backward request the size of the buffer is increased.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen, Janardhan, Bowra, and De Lange so that the trick play functions of the applied art can be accommodated with increasing the size of the buffers, as taught by De Lange. This modification allows the function sufficient frames so that the timing aspect presents no latency, as taught by De Lange ¶0019.   

Regarding claim 2, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, further comprising: assembling the buffer for the video content item by repeatedly identifying ranges of video data in the stream to request and adding those ranges to the buffer; wherein maintaining the normal buffer window comprises, during the assembling, iteratively identifying a next range of video data for the video content item that is not stored in the buffer and requesting the next range from the stream; and wherein maintaining the trick-play window comprises, during the assembling, iteratively identifying, in a sequence of video frames to be played during the trick-play playback mode, a next video frame that is not stored in the buffer, and requesting the next video frame from the stream.
(In Bowra ¶0037 the seek prediction and buffer management module, while buffering data associated with the current playback position, also request media data associated with one or more predicted seek points and then buffer the data. Where the seek prediction and buffer management module buffers of a few seconds of media data at a next forward seek point, in addition to maintaining a sufficient buffer of media data at the current playback location.  And the seek prediction and buffer management module buffers of a few seconds of media data at three nearest forward seek points, in addition to maintaining a sufficient buffer of media data at the current playback location.)
(In addition Chen ¶0143 teaches anticipated trick play mode operations.) 

Regarding claim 3, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, wherein the selected video frames are individual frames spaced at approximately equal time intervals relative to the video content item.
(Chen ¶0149 discloses the key frames are every nth frame or every nth time interval.)

Regarding claim 4, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, wherein the trick-play window buffers the selected video frames without buffering ranges of the available video frames that are in intervals between the selected video frames.
(Chen ¶0149 discloses the selected key frames are only related to significant portions of media. ¶0115 discloses not all but some of the key frames are for use during the trick play mode operation.)

Regarding claim 5, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, wherein the selected video frames are key frames whose locations are specified by the frame address information.
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments. ¶0142 determines the key frames needed for a trick play mode request. In ¶0146 the key frames are said to be identified in the manifest.)

Regarding claim 8, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, further comprising: 
monitoring streaming performance metrics; 
(Chen ¶0009 the selection of the bit rate is based on current network conditions. This means that when there is greater bandwidth availability, a larger bitrate version of the content may be selected. If available bandwidth narrows, a lower bitrate version of the content may be selected.)
(In addition see Bowra ¶0035)

wherein the metadata describes a plurality of streams of the video content item, each stream having a different bitrate; and 
(In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)
(In addition see Bowra ¶0035)

determining from which stream, of the plurality of streams, to request particular frames of the selected frames in the trick-play window based at least on the performance metrics. 
(Chen ¶0009 the selection of the bit rate is based on current network conditions. This means that when there is greater bandwidth availability, a larger bitrate version of the content may be selected. If available bandwidth narrows, a lower bitrate version of the content may be selected.)
(In addition see Bowra ¶0035)

Regarding claim 9, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, 
wherein the frame address information also specifies locations of specific video frames in one or more additional streams, 
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments. In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)

wherein the selected video frames include video frames extracted from the one or more additional streams.
(Chen ¶0009 the selection of the bit rate is based on current network conditions. This means that when there is greater bandwidth availability, a larger bitrate version of the content may be selected. If available bandwidth narrows, a lower bitrate version of the content may be selected. In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)
(In addition see Bowra ¶0035)

Regarding claim 11, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, further comprising: monitoring streaming performance metrics; and determining how many video frames to select for the portion of the trick-play window based at least on the performance metrics.
(Chen ¶0115 determines the rate of trick play operations and calculates which key frames to select according the rate of the trick play operation.)

Regarding claim 12, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, further comprising: monitoring streaming performance metrics; and determining an approximate time interval, relative to timestamps of the available video frames, between each video frame to select for the portion of the trick-play window based at least on the performance metrics, and selecting which video frames from the portion to buffer based on the approximate time interval.
(Chen ¶0115 determines the rate of trick play operations and calculates the time codes for key frames to select according the rate of the trick play operation.)

Regarding claim 13, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, further comprising selecting which video frames from the portion to buffer based on a playback rate of the trick-play operation or on an anticipated playback rate of the trick-play operation.
(Chen ¶0115 determines the rate of trick play operations and calculates the time codes for key frames to select according the rate of the trick play operation.)

Regarding claim 54, Chen teaches a system for performing enhance trick-play functions, comprising: 
a user input interface for receiving requests for trick-play operations; 
(In Chen ¶0146 the user enters a trick play mode command. In ¶0151 the command is executed upon one or multiple button presses.)

memory configured to store buffered video content; and 
(In Chen ¶0148 the playlist consist of a number of segments to be played. As each segment is played, a replacement segment is added to the buffer.)

control circuitry configured to: 
receive metadata describing at least one stream of a video content item, 
(In Chen ¶0156 the client device receives the master manifest file.)
the metadata including frame address information specifying locations of specific video frames within the stream and a jump point indicating a likely location at which a trick-play may be activated; 
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments. In ¶0056 components for trick play mode, including the timecodes and "playback" locations for the key frames of the video file, in the master manifest file, or the content server can generate a key frame only manifest file listing the components for trick play mode. In anticipation of or in response to a user entering a trick play mode function, the video player uses the manifest file to begin making calls for key frames in order to display the key frames to the user to browse through the video content.)

based on streaming video content from at least the one stream, maintain, a normal buffer window of continuous video content for the video content item; 
(In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming. In ¶0148 the playlist consist of a number of segments to be played. As each segment is played, a replacement segment is added to the buffer.)

play the video content item in a normal playback mode using the normal buffer window. 
(In Chen ¶0148 the playlist consist of a number of segments to be played. As each segment is played, a replacement segment is added to the buffer.)

Chen does not teach maintaining, within a buffer, a normal buffer window; a boundary of the continuous video content maintained ahead of a moving playback position while in the normal playback mode; based at least on the frame address information, select a subset of video frames for buffering in the trick-play window within the buffer, for a portion of the video content item outside of the normal buffer window, based on performance metrics indicative of streaming performance of the video content item; and 
during a trick-play operation, while the moving playback position is moving through the portion outside of the normal buffer window, playing the video content item in a trick-play playback mode using video frames only from the selected subset.

However, Chen in view of Janardhan teaches
maintaining, within a buffer, a normal buffer window;
(Janardhan Fig 3 #319 depicts a video file buffer, Fig 3 #324 depicts a playback window within the video file buffer. See C6 L15-38.)

a boundary of the continuous video content maintained ahead of a moving playback position; 
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments ahead of the playback window.)

based at least on the frame address information, select a subset of video frames for buffering in the trick-play window within the buffer, for a portion of the video content item outside of the normal buffer window, based on performance metrics indicative of streaming performance of the video content item; and 
(In Chen ¶0149 the key frame manifest can be delivered in a sparse format where a reduced number of key frames selected from the entire manifest (subset) are provided. Where every Nth key frame is provided, or the key frame associated with every Nth time interval are provided. In ¶0150 sparse format delivery may be adjusted according to network conditions (performance metrics). Where the network may limit key frame manifest size so as to ensure user experience and reduce network congestion on overhead, etc. In ¶0151 when a user enters the rewind command, rewind key frames are loaded into a buffer, and when a user enters the fast forward command, forward key frames are loaded into a buffer. In ¶0152 when the key frame corresponds to a portion of video content that is outside the current manifest file, the user device requests a new manifest file listing the needed key frames.)
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments behind and ahead of the playback window. See C6 L15-38. C11 L51-66 discloses using chunks of pre-buffered key frames to fulfill a seek operations.) Notes Janadhan’s portions outside of the normal window are explicitly buffered.

during a trick-play operation, while the moving playback position is moving through the portion outside of the normal buffer window, playing the video content item in a trick-play playback mode using video frames only from the selected subset.
(In Chen ¶0149 the key frame manifest can be delivered in a sparse format where a reduced number of key frames selected from the entire manifest (subset) are provided. Where every Nth key frame is provided, or the key frame associated with every Nth time interval are provided. In ¶0150 sparse format delivery may be adjusted according to network conditions (performance metrics). Where the network may limit key frame manifest size so as to ensure user experience and reduce network congestion on overhead, etc. In ¶0151 when a user enters the rewind command, rewind key frames are loaded into a buffer, and when a user enters the fast forward command, forward key frames are loaded into a buffer. In ¶0152 when the key frame corresponds to a portion of video content that is outside the current manifest file, the user device requests a new manifest file listing the needed key frames. In ¶0151 the client device displays the key frames to the user while the user browses the trick play mode operation.)
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments behind and ahead of the playback window. See C6 L15-38. C11 L51-66 discloses using chunks of pre-buffered key frames to fulfill a seek operations.)  Notes Janadhan’s portions outside of the normal window are explicitly buffered.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen and Janardhan, so that the anticipated trick mode operations of Chen are buffered in Janardhan’s prefetching window, so as to provide short start up delay, and provide a higher percentage of data received before its scheduled playback deadline, further avoiding data starvation, as taught by Janardhan C2 L36-49, indication an enhanced user experience.

The combination of Chen and Janardhan does not explicitly teach wherein the trick-play window is created in response to determining that the jump point indicated by the metadata is within a threshold temporal distance from the moving playback position.

However, Bowra teaches wherein the trick-play window is created in response to determining that the jump point indicated by the metadata is within a threshold temporal distance from the moving playback position.
(In Bowra ¶0037 the seek prediction and buffer management module, while buffering data associated with the current playback position, also request media data associated with one or more predicted seek points (jump points) and then buffer the data. Where the seek prediction and buffer management module buffers of a few seconds of media data at a next forward seek point, in addition to maintaining a sufficient buffer of media data at the current playback location.  And the seek prediction and buffer management module buffers of a few seconds of media data at three nearest forward seek points (threshold), in addition to maintaining a sufficient buffer of media data at the current playback location.)
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments behind and ahead of the playback window. See C6 L15-38. C11 L51-66 discloses using chunks of pre-buffered key frames to fulfill a seek operations.)  
Note: As the main playback window is shifted so would the trick play window, as they are taught to maintain a temporal relationship such as three nearest seek points, or a particular number of seconds outside the current playback location.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen, Janardhan and Bowra, so that the buffers of Janardhan can be actively loaded and maintained based metrics of the system as taught by Bowra, which strategically uses available bandwidth and ensures the user experiences less or no lag time upon using seek commands, as taught by Bowra ¶0035, ¶0037.

The combination of applied art does not teach a trick-play window that extends the boundary of the buffer window to incorporate the trick play window.  

However, De Lange teaches a trick-play window that extends the boundary of the buffer window to incorporate the trick play window.  
(In De Lange ¶0019 to accommodate for certain jumping forward and backward request the size of the buffer is increased.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen, Janardhan, Bowra, and De Lange so that the trick play functions of the applied art can be accommodated with increasing the size of the buffers, as taught by De Lange. This modification allows the function sufficient frames so that the timing aspect presents no latency, as taught by De Lange ¶0019.   

Regarding claim 58, the combination of Chen, Janardhan and Bowra teaches the system of 54, further comprising: 
assemble the buffer for the video content item by repeatedly identifying ranges of video data in the stream to request and adding those ranges to the buffer; wherein maintain the normal buffer window comprises, during the assembly, iteratively identifying a next range of video data for the video content item that is not stored in the buffer and requesting the next range from the stream; and wherein maintain the trick-play window comprises, during the assembly, iteratively identifying, in a sequence of video frames to be played during the trick-play playback mode, a next video frame that is not stored in the buffer, and request the next video frame from the stream.
(In Bowra ¶0037 the seek prediction and buffer management module, while buffering data associated with the current playback position, also request media data associated with one or more predicted seek points and then buffer the data. Where the seek prediction and buffer management module buffers of a few seconds of media data at a next forward seek point, in addition to maintaining a sufficient buffer of media data at the current playback location.  And the seek prediction and buffer management module buffers of a few seconds of media data at three nearest forward seek points, in addition to maintaining a sufficient buffer of media data at the current playback location.)
(In addition Chen ¶0143 teaches anticipated trick play mode operations.)

Regarding claim 59, the combination of Chen, Janardhan and Bowra teaches the method of Claim 54, further comprising: 
monitor the performance metrics; 
(Chen ¶0009 the selection of the bit rate is based on current network conditions. This means that when there is greater bandwidth availability, a larger bitrate version of the content may be selected. If available bandwidth narrows, a lower bitrate version of the content may be selected.)
(In addition see Bowra ¶0035)

wherein the metadata describes a plurality of streams of the video content item, each stream having a different bitrate; and 
(In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)
(In addition see Bowra ¶0035)

determine from which stream, of the plurality of streams, to request particular frames of the selected frames in the trick-play window based at least on the performance metrics.
(Chen ¶0009 the selection of the bit rate is based on current network conditions. This means that when there is greater bandwidth availability, a larger bitrate version of the content may be selected. If available bandwidth narrows, a lower bitrate version of the content may be selected.)
(In addition see Bowra ¶0035)

Regarding claim 60, the combination of Chen, Janardhan and Bowra teaches the method of Claim 54, 
wherein the frame address information also specifies locations of specific video frames in one or more additional streams, 
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments. In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)

wherein the selected video frames include video frames extracted from the one or more additional streams.
(Chen ¶0009 the selection of the bit rate is based on current network conditions. This means that when there is greater bandwidth availability, a larger bitrate version of the content may be selected. If available bandwidth narrows, a lower bitrate version of the content may be selected. In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)
(In addition see Bowra ¶0035)

Regarding claim 61, the combination of Chen, Janardhan and Bowra teaches the method of Claim 54, further comprising: 
monitor the performance metrics; and determine an approximate time interval, relative to timestamps of the available video frames, between each video frame to select for the portion of the trick-play window based at least on the performance metrics, and select which video frames from the portion to buffer based on the approximate time interval.
(Chen ¶0115 determines the rate of trick play operations and calculates the time codes for key frames to select according the rate of the trick play operation.)

Regarding claim 62, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, 
wherein, the jump point is a first jump point and 
(Bowra Fig 5 #SeekN, ¶0051-¶0054 describes buffered data at a seek point located at an associated interval of the current playback position.)

the method further comprising determining a second jump point based on the metadata, 
(Bowra Fig 5 #SeekN+1, ¶0051-¶0054 describes buffered data at a seek point located at an associated interval of the current playback position.)

wherein the subset of video frames for buffering in the trick-play window is bounded by the second jump point indicated by the metadata; and 
(Bowra Fig 5 #SeekN+1, ¶0051-¶0054 describes buffered data at a seek point located at an associated interval of the current playback position.)

re-establishing the normal buffer window at the second jump point, without the normal buffer window including the subset of video frames that were buffered in the trick-play window.
(Bowra Fig 4 #Seek1 #Seek2, ¶0051-¶0053 describes trick-play data buffer at Seek1 but not at Seek2. Note if the user chooses to seek/jump to the Seek2 point the current playback position would start at the Seek2 playback position, and the only buffered trick play data is at Seek1, therefore applicant’s normal buffer window would not include any of the video frames that were buffered.)

Regarding claim 63, the combination of Chen, Janardhan and Bowra teaches method of Claim 1, wherein, the jump point is a location within the content item, identified by a timestamp or a frame identifier, at which a user is likely to request a trick-play mode.
(In Bowra ¶0038 statistics are used regarding past user behavior to determine those seek points in the media stream that users are likely to request, and to control or adjust the buffering of data at these locations. Where ¶0031 uses time location to specify seek points.)

Claim 23, 24, 25 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0014041) in view of Bouazizi (US 2009/0313382) in view of De Lange  et al. (US 2008/0008455).

Regarding claim 23, Chen teaches a method for performing enhance trick-play functions, the method comprising: 
receiving metadata associated with a continuous sequence of video frames forming a video content item; 
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments. (In Chen ¶0156 the client device receives the master manifest file.)

wherein the metadata includes a jump point indicating a likely location at which a trick-play may be activated;
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments. In ¶0056 components for trick play mode, including the timecodes and "playback" locations for the key frames of the video file, in the master manifest file, or the content server can generate a key frame only manifest file listing the components for trick play mode. In anticipation of or in response to a user entering a trick play mode function, the video player uses the manifest file to begin making calls for key frames in order to display the key frames to the user to browse through the video content.)

receiving input requesting a trick-play operation;
(In Chen ¶0146 the user enters a trick play mode command.)

playing each video frame in a first continuous portion of the sequence, in the order of the sequence, from a buffer in which the first continuous portion is stored.
(In Chen ¶0148 the manifest includes a number of content segment entries which are sequentially order. Where, as each segment is played a replacement segment is added, similar to a first-in-first-out FIFO buffer. Furthermore, the manifest may list key frame locations which are sequentially ordered, where a playlist may contain 20 key frames of video content representing two minutes of key frames, where such key frames represent one forward minute and one rewind minute of key frames presented during trick play mode operation. In ¶0151 the client device displays the key frames to the user while the user browses the trick play mode operation.)

selecting a subset of video frames based on performance metrics indicative of streaming performance of a video content item and the jump point associated with the continuous sequence of video frames; and
(In Chen ¶0149 the key frame manifest can be delivered in a sparse format where a reduced number of key frames selected from the entire manifest (subset) are provided. Where every Nth key frame is provided, or the key frame associated with every Nth time interval are provided. In ¶0150 sparse format delivery may be adjusted according to network conditions (performance metrics). Where the network may limit key frame manifest size so as to ensure user experience and reduce network congestion on overhead, etc. In ¶0151 when a user enters the rewind command, rewind key frames are loaded into a buffer, and when a user enters the fast forward command, forward key frames are loaded into a buffer. In ¶0152 when the key frame corresponds to a portion of video content that is outside the current manifest file, the user device requests a new manifest file listing the needed key frames.)

performing the trick-play operation over at least a second continuous portion of the sequence by playing only the subset of video frames of the second continuous portion, without playing ranges of frames interspersed between each video frame in the subset of frames, the subset of video frames found in the buffer, the ranges of frames missing in the buffer.
(Chen ¶0149 discloses the selected key frames are only related to significant portions of media, or the key frames are every nth frame or every nth time interval. ¶0115 discloses not all but some of the key frames are for use during the trick play mode operation.)  

Chen does not teach wherein the trick-play operation is performed in response to determining that the jump point indicated by the metadata is within a threshold temporal distance from a moving playback position.

However, Bouazizi teaches wherein the trick-play operation is performed in response to determining that the jump point indicated by the metadata is within a threshold temporal distance from a moving playback position.
(In Bouazizi ¶0131-¶0133 one or more operations are selectively enabled or disabled based on the position of current playback time with respect to live transmission. Further in Claim 3 the invention receives information related to boundaries of at least one interval during which time-shifting and trick mode operation are supported, where said boundaries are either absolute or relative to an actual live transmission point. Also See ¶0072-¶0079.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen and Bouazizi, so that the protected content of Chen can further be controlled by restricting which operations can be performed of specific portions of content and when the operations can be performed, as taught by Bouazizi, which strategically uses less storage capacity when streaming content to the user, as the receiver would not need storage capacity for a full download, as suggested by Bouazizi ¶0004.

The combination of applied art does not teach wherein the trick-play operation extends a boundary of the buffer to incorporate the trick play.  

However, De Lange teaches wherein the trick-play operation extends a boundary of the buffer to incorporate the trick play.    
(In De Lange ¶0019 to accommodate for certain jumping forward and backward request the size of the buffer is increased.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen, Janardhan, Bowra, and De Lange so that the trick play functions of the applied art can be accommodated with increasing the size of the buffers, as taught by De Lange. This modification allows the function sufficient frames so that the timing aspect presents no latency, as taught by De Lange ¶0019.   

Regarding claim 24, the combination of Chen and Bouazizi teaches the method of Claim 23, wherein each frame of the selected subset of frames is separated by at least one of the missing ranges within the sequence.
(Chen ¶0149 discloses the selected key frames are only related to significant portions of media, or the key frames are every nth frame or every nth time interval. ¶0115 discloses not all but some of the key frames are for use during the trick play mode operation.)

Regarding claim 25, the combination of Chen and Bouazizi teaches the method of Claim 23, wherein an equal or approximately equal interval of frames separates each frame of the selected subset of frames within the sequence.
(Chen ¶0149 discloses the selected key frames are only related to significant portions of media, or the key frames are every nth frame or every nth time interval. ¶0115 discloses not all but some of the key frames are for use during the trick play mode operation.)

Regarding claim 29, the combination of Chen and Bouazizi teaches the method any Claim 23, further comprising, responsive to the input, requesting at least particular frames in the selected subset of frames from one or more streams of the video content item on a streaming server, without requesting the missing ranges.
(Chen ¶0149 discloses the selected key frames are only related to significant portions of media, or the key frames are every nth frame or every nth time interval. ¶0115 discloses not all but some of the key frames are for use during the trick play mode operation. Where, in ¶0055, the content server provides video content to the client device for presentation to a user.)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0014041) in view of Bouazizi (US 2009/0313382) in view of De Lange  et al. (US 2008/0008455) in view of Bowra et al. (US 2008/0310814).

Regarding claim 26, the combination of Chen and Bouazizi teaches the method of Claim 23.

The combination of Chen and Bouazizi does not explicitly teach filling the buffer by streaming video frames in the continuous sequence from a server over time.

However, the applied art in view of Bowra teaches filling the buffer by streaming video frames in the continuous sequence from a server over time.
(In Bowra ¶0037 the seek prediction and buffer management module, while buffering data associated with the current playback position, also request media data associated with one or more predicted seek points and then buffer the data. Where in ¶0003, during seek operations a media receiver may flush currently buffered data and request new media samples from the server for the new playback position.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen, Bouazizi and Bowra, so that the content of Chen can be actively loaded into buffers and maintained based metrics of the system as taught by Bowra, which strategically uses available bandwidth and ensures the user experiences less or no lag time upon using seek commands, as taught by Bowra ¶0035, ¶0037.

Response to Amendments/Arguments
Applicant: Remarks page 11-13
None of the art teaches the amended claim language as intended.
Examiner: Applicant’s amendments have been considered. A modified rejection has been provided which teaches the amended limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426